 

Case 2:19-mj-03840-MF Document 23 Filed 03/20/21 Page 1 of 1 PagelD: 48

THE LAW OFFICE OF 55 Madison Avenue

Suite 400
=e oe j 2} “we m= _— Morristown, New Jersey 07960
BLAIR R. ZWILLMAN (973) 202-3615

zWillmanlaw@gmail.com

Certified Criminal Trial Attorney

March 20 2021
VIA
Email and ECF

Hon. Mark Falk
Chief United States Magistrate Judge
MLK Jr. Courthouse
50 Walnut Street
Newark, NJ 07101
Re: United States v Henry Nieves
Mag. No. 19-3840

Dear Judge Falk:

Please accept this short correspondence prefatory to the bail
hearing that is scheduled for Monday, March 22, 2021, at 11:00 am. in
our motion, we have proposed Richard Harrington, Jr. as both third-
party custodian and the individual who will provide a residence for Mr.
Nieves, if the Court orders his release. Prophylactically, Pre-Trial
Services Officer Kathleen Cullen, has approved Mr. Harrington for these
duties, if Mr. Nieves is released. Mr. Nieves also wishes to advise the
Court that he is prepared to enter and remain in a long-term rehab
facility, under such circumstances.

Very truly yours,

Dz. (JQ

Blair R. Zwillaan 7
BRZ/ced

 

 

1} Page

 
